Citation Nr: 0820791	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for degenerative joint and 
disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1971 to July 1973, with additional periods of 
service with the Army Reserve and National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in June 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In February 2008, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.  At the hearing, the veteran withdrew his appeal 
regarding the issue of service connection for degenerative 
joint and disc disease of the cervical spine.  38 C.F.R. 
§ 20.204.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

A preliminary review of the record shows that prior to 
deciding this claim, under the duty to assist (see 38 C.F.R. 
§ 3.159) additional evidentiary development is necessary.  At 
the hearing in February 2008, the veteran described two 
incidents - one during active service in 1971 or 1972 at Fort 
Bliss, and another during active duty for training (ACDUTRA) 
in 1983 or 1984 at Fort AP Hill - in which he injured his low 
back and sought treatment.  These records are not in the 
file.  

He testified that there were additional medical records at VA 
Medical Centers in Salem and Richmond, to include treatment 
records from Salem in 1987 and 1992 and surgical reports from 
Richmond in November 2005, which are not of record.  It is 
also noted that a periodic service medical examination in May 
1984 indicated that the veteran had been seen by a VA 
hospital in Roanoke regarding his spine.  

The veteran also testified to having received medical 
treatment for his low back from Dr. J.C. in 1973 or 1974, for 
which he has furnished a medical release authorizing VA to 
obtain such records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain verification of all the 
veteran's periods of active service after 
July 1973, including verification of his 
service in the Army Reserves and Army 
National Guard. 

2.  Request all the veteran's treatment 
records, or document the unavailability of 
such records, pertaining to treatment for 
low back problems (a) during active 
service in 1971 and 1972 at Ft. Bliss, 
Texas, and (b) during active duty for 
training in 1983 and 1984 at Fort AP Hill 
(with C Battery of the 129th , a National 
Guard unit out of South Boston, according 
to hearing testimony).  The RO should 
contact the National Personnel Records 
Center and the Army hospitals directly to 
obtain these records.  If the records do 
not exist or further efforts to obtain the 
records would be futile, provide the 
veteran notice in accordance with 38 
C.F.R. § 3.159(e).

3.  Obtain any records pertaining to 
evaluation, diagnosis, and/or treatment of 
a low back disability from (a) the Salem 
VA Medical Center, for the periods from 
1973 to January 1999 and from February 
2000 to November 2002, and (b) the 
Richmond (McGuire) VA Medical Center.

4.  Obtain any records pertaining to 
evaluation, diagnosis, and/or treatment of 
a low back disability from Dr. J.C. of the 
Brookneal Medical Center (or Brook Mill 
Clinic, according to the hearing 
transcript), dated in 1973 and 1974, as 
authorized by the veteran in a medical 
release form received at a hearing in 
February 2008.  

4.  If deemed necessary based on receipt 
of any additional service and post-service 
medical records, arrange for the veteran 
to undergo a VA examination.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to furnish an opinion as to 
whether it was at least as likely as not 
that any current lumbar spine disability 
is due to injury or disease during the 
veteran's verified periods of service.   

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

5.  After the above development is 
completed, adjudicate the claim.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


